Exhibit 10.2

 



SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August 14,
2015, is entered into by and between Coates International, Ltd., a Delaware
corporation (the “Company”), and Typenex Co-Investment, LLC, a Utah limited
liability company, its successors and/or assigns (the “Buyer”).

A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”).

B. The Buyer desires to purchase and the Company desires to issue and sell, upon
the terms and conditions set forth in this Agreement, a Secured Convertible
Promissory Note, in the form attached hereto as Exhibit A, in the original
principal amount of $631,500.00 (the “Note”), convertible into shares of common
stock, $0.0001 par value per share, of the Company (the “Common Stock”), upon
the terms and subject to the limitations and conditions set forth in such Note.
This Agreement, the Note, the Secured Buyer Notes (as defined below), the
Security Agreement (as defined below), the Pledge Agreement (as defined below),
and all other certificates, documents, agreements, resolutions and instruments
delivered to any party under or in connection with this Agreement, as the same
may be amended from time to time, are collectively referred to herein as the
“Transaction Documents.”

C. For purposes of this Agreement: “Conversion Shares” means all shares of
Common Stock issuable upon conversion of all or any portion of the Note; and
“Securities” means the Note and the Conversion Shares, as applicable.

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

1. Purchase and Sale of Securities.

1.1. Purchase of Securities. On the Closing Date (as defined below), the Company
shall issue and sell to the Buyer and the Buyer agrees to purchase from the
Company the Note. In consideration thereof, the Buyer shall pay (i) the amount
designated as the initial cash purchase price on the Buyer’s signature page to
this Agreement (the “Initial Cash Purchase Price”), and (ii) issue to the
Company the Secured Buyer Notes (the sum of the initial principal amount of the
Secured Buyer Notes, together with the Initial Cash Purchase Price, the
“Purchase Price”). Subject to Section 1.5, the Secured Buyer Notes shall be
secured by the Pledge Agreement substantially in the form attached hereto as
Exhibit B, as the same may be amended from time to time (the “Pledge
Agreement”). The Purchase Price is allocated to the Tranches (as defined in the
Note) of the Note as set forth in the table attached hereto as Exhibit C.

1.2. Form of Payment. On the Closing Date, (i) the Buyer shall pay the Purchase
Price to the Company against delivery of the Note by delivering the following at
the Closing: (A) the Initial Cash Purchase Price, which shall be delivered by
wire transfer of immediately available funds to the Company, in accordance with
the Company’s written wiring instructions, (B) Secured Buyer Note #1 in the
principal amount of $50,000.00 duly executed and substantially in the form
attached hereto as Exhibit D (“Secured Buyer Note #1”); (C) Secured Buyer Note
#2 in the principal amount of $50,000.00 duly executed and substantially in the
form attached hereto as Exhibit E (“Secured Buyer Note #2”); (D) Secured Buyer
Note #3 in the principal amount of $50,000.00 duly executed and substantially in
the form attached hereto as Exhibit F (“Secured Buyer Note #3”); (E) Secured
Buyer Note #4 in the principal amount of $50,000.00 duly executed and
substantially in the form attached hereto as Exhibit G (“Secured Buyer Note
#4”); (F) Secured Buyer Note #5 in the principal amount of $50,000.00 duly
executed and substantially in the form attached hereto as Exhibit H (“Secured
Buyer Note #5”); (G) Secured Buyer Note #6 in the principal amount of $50,000.00
duly executed and substantially in the form attached hereto as Exhibit I
(“Secured Buyer Note #6”); (H) Secured Buyer Note #7 in the principal amount of
$50,000.00 duly executed and substantially in the form attached hereto as
Exhibit J (“Secured Buyer Note #7”); and (I) Secured Buyer Note #8 in the
principal amount of $50,000.00 duly executed and substantially in the form
attached hereto as Exhibit K (“Secured Buyer Note #8,” and together with Secured
Buyer Note #1, Secured Buyer Note #2, Secured Buyer Note #3, Secured Buyer Note
#4, Secured Buyer Note #5, Secured Buyer Note #6, and Secured Buyer Note #7, the
“Secured Buyer Notes”); and (ii) the Company shall deliver the duly executed
Note on behalf of the Company, to the Buyer, against delivery of such Purchase
Price.

 

 



1.3. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions set forth in Section 5 and Section 6 below, the date and time of the
issuance and sale of the Securities pursuant to this Agreement (the “Closing
Date”) shall be 12:00 noon, Eastern Time on or about August 14, 2015, or such
other mutually agreed upon time. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall occur on the Closing Date at the offices of
the Buyer unless otherwise agreed upon by the parties.

1.4. Note Collateral. The Note shall be secured by the collateral set forth in
that that certain Security Agreement attached hereto as Exhibit L listing the
Secured Buyer Notes as security for the Company’s obligations under the
Transaction Documents (the “Security Agreement”).

1.5. Secured Buyer Note Collateral. At the Closing, the Buyer shall execute the
Pledge Agreement, thereby granting to the Company a security interest in the
collateral described therein (the “Collateral”). The Buyer also agrees to file a
UCC Financing Statement (Form UCC1) with the Utah Department of Commerce in the
manner set forth in the Pledge Agreement in order to perfect the Company’s
security interest in the Collateral. Notwithstanding anything to the contrary
herein or in any other Transaction Document, the Buyer may, in the Buyer’s sole
discretion, add additional collateral to the Collateral covered by the Pledge
Agreement, and may substitute Collateral as the Buyer deems fit, provided that
the net fair market value of the substituted Collateral may not be less than the
aggregate principal balance of the Secured Buyer Notes as of the date of any
such substitution. In the event of a substitution of Collateral, the Buyer shall
timely execute any and all amendments and documents necessary or advisable in
order to properly release the original collateral and grant a security interest
upon the substitute collateral in favor of the Company, including without
limitation the filing of an applicable UCC Financing Statement Amendment (Form
UCC3) with the Utah Department of Commerce. The Company agrees to sign the
documents and take such other measures requested by the Buyer in order to
accomplish the intent of the Transaction Documents, including without
limitation, execution of a Form UCC3 (or equivalent) termination statement
against the Collateral within five (5) Trading Days after written request from
the Buyer. The Company acknowledges and agrees that the Collateral may be
encumbered by other monetary liens in priority and/or subordinate positions. The
intent of the parties is that the net fair market value of the Collateral (less
any other prior liens or encumbrances) will be equal to or greater than the
aggregate outstanding balance of the Secured Buyer Notes. To the extent the fair
market value of the Collateral (less any other liens or encumbrances) is less
than the total outstanding balance of all the Secured Buyer Notes, then the
Collateral will be deemed to only secure those Secured Buyer Notes with an
aggregate outstanding balance that is less than or equal to such net fair market
value of the Collateral, applied in numerical order of the Secured Buyer Notes.
By way of example only, if the fair market value of the Collateral is determined
by appraisal to be $300,000 and the Collateral is encumbered by $100,000 of
prior liens, then the net fair market value for purposes of this section is
$200,000 ($300,000 - $100,000). Accordingly, the Collateral will be deemed to
secure only Secured Buyer Note #1, Secured Buyer Note #2, Secured Buyer Note #3,
and Secured Buyer Note #4, while the remaining Secured Buyer Notes shall be
deemed unsecured. If the Collateral is subsequently appraised for $400,000 with
all prior liens removed, then the Collateral will automatically be deemed to
secure all of the Secured Buyer Notes.

2

 



1.6. Original Issue Discount; Transaction Expenses. The Note carries an original
issue discount of $30,000.00 (the “OID”). In addition, the Company agrees to pay
$1,500.00 to the Buyer to cover the Buyer’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of the Securities, all of which amount is included in the
initial principal balance of the Note (the “Carried Transaction Expense
Amount”). The Purchase Price, therefore, shall be $600,000.00, computed as
follows: $631,500.00 original principal balance, less the OID, less the Carried
Transaction Expense Amount. The Initial Cash Purchase Price shall be the
Purchase Price less the sum of the initial principal amounts of the Secured
Buyer Notes.

2. Buyer’s Representations and Warranties. The Buyer represents and warrants to
the Company that: (i) this Agreement has been duly and validly authorized; (ii)
this Agreement, the Secured Buyer Notes, and the Pledge Agreement have been duly
executed and delivered on behalf of the Buyer, (iii) this Agreement constitutes
a valid and binding agreement of the Buyer enforceable in accordance with its
terms; and (iv) the Buyer is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D of the 1933 Act.

3. Representations and Warranties of the Company. The Company represents and
warrants to the Buyer that: (i) the Company is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted; (ii) the Company is duly qualified
as a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary; (iii) the Company has registered its Common
Stock under Section 12(g) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the 1934 Act; (iv) each of the Transaction Documents and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by the Company; (v) this Agreement, the Note, and the Security
Agreement have been duly executed and delivered by the Company and constitute
the valid and binding obligations of the Company enforceable in accordance with
their terms, subject as to enforceability only to general principles of equity
and to bankruptcy, insolvency, moratorium, and other similar laws affecting the
enforcement of creditors’ rights generally; (vi) the execution and delivery of
the Transaction Documents by the Company, the issuance of Securities in
accordance with the terms hereof, and the consummation by the Company of the
other transactions contemplated by the Transaction Documents do not and will not
conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (a) the Company’s formation
documents or bylaws, each as currently in effect, (b) any indenture, mortgage,
deed of trust, or other material agreement or instrument to which the Company is
a party or by which it or any of its properties or assets are bound, including
any listing agreement for the Common Stock, or (c) to the Company’s knowledge,
any existing applicable law, rule, or regulation or any applicable decree,
judgment, or order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company or any of the Company’s properties or assets; (vii) no further
authorization, approval or consent of any court, governmental body, regulatory
agency, self-regulatory organization, or stock exchange or market or the
stockholders or any lender of the Company is required to be obtained by the
Company for the issuance of the Securities to the Buyer; (viii) none of the
Company’s filings with the SEC contained, at the time they were filed, any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading; (ix)
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company with the SEC under the 1934 Act on
a timely basis or has received a valid extension of such time of filing and has
filed any such report, schedule, form, statement or other document prior to the
expiration of any such extension; (x) the Company is not, nor has it ever been,
a “Shell Company,” as such type of “issuer” is described in Rule 144(i)(1) under
the 1933 Act; (xi) the Company has taken no action which would give rise to any
claim by any person or entity for a brokerage commission, placement agent or
finder’s fees or similar payments by the Buyer relating to the Note or the
transactions contemplated hereby; (xii) when issued, the Conversion Shares will
be duly authorized, validly issued, fully paid for and non-assessable, free and
clear of all liens, claims, charges and encumbrances; and (xiii) except for such
fees arising as a result of any agreement or arrangement entered into by the
Buyer without the knowledge of the Company (a “Buyer’s Fee”), the Buyer shall
have no obligation with respect to such fees or with respect to any claims made
by or on behalf of other persons for fees of a type contemplated in this
subsection that may be due in connection with the transactions contemplated
hereby and the Company shall indemnify and hold harmless each of the Buyer, the
Buyer’s employees, officers, directors, stockholders, managers, agents, and
partners, and their respective affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorneys’ fees) and
expenses suffered in respect of any such claimed or existing fees (other than a
Buyer’s Fee, if any).

3

 



4. Company Covenants. Until all of the Company’s obligations hereunder are paid
and performed in full, or within the timeframes otherwise specifically set forth
below, the Company shall comply with the following covenants: (i) from the date
hereof until the date that is six (6) months after all the Conversion Shares
either have been sold by the Buyer, or may permanently be sold by the Buyer
without any restrictions pursuant to Rule 144, the Company shall timely make all
filings required to be made by it under the 1933 Act, the 1934 Act, Rule 144 or
any United States securities laws and regulations thereof applicable to the
Company or by the rules and regulations of its principal trading market, and
such filings shall conform to the requirements of applicable laws, regulations
and government agencies, and, unless such filings are publicly available on the
SEC’s EDGAR system (via the SEC’s web site at no additional charge), the Company
shall provide a copy thereof to the Buyer promptly after such filings; (ii) so
long as the Buyer beneficially owns any of the Securities and for at least
twenty (20) trading days thereafter, the Company shall file all reports required
to be filed with the SEC pursuant to Sections 13 or 15(d) of the 1934 Act, and
shall take all reasonable action under its control to ensure that adequate
current public information with respect to the Company, as required in
accordance with Rule 144, is publicly available, and shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would permit such termination; (iii)
the Common Stock shall be listed or quoted for trading on any of (a) the NYSE
Amex, (b) the New York Stock Exchange, (c) the Nasdaq Global Market, (d) the
Nasdaq Capital Market, (e) the OTC Bulletin Board, (f) the OTCQX, (g) the OTCQB,
or (h) OTC Pink Current Information; (iv) the Company shall use the net proceeds
received hereunder for working capital and general corporate purposes only;
provided, however, the Company will not use such proceeds to pay fees payable
(A) to any broker or finder relating to the offer and sale of the Securities
unless such broker, finder, or other party is a registered investment adviser or
registered broker-dealer and such fees are paid in full compliance with all
applicable laws and regulations, or (B) to any other party relating to any
financing transaction effected prior to the date hereof; and (v) from and after
the date hereof and until all of the Company’s obligations hereunder and the
Note are paid and performed in full, the Company shall not transfer, assign,
sell, pledge, hypothecate or otherwise alienate or encumber the Secured Buyer
Notes in any way without the prior written consent of the Buyer.

4

 



5. Conditions to the Company’s Obligation to Sell. The obligation of the Company
hereunder to issue and sell the Securities to the Buyer at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions:

5.1. The Buyer shall have executed this Agreement, the Secured Buyer Notes, and
the Pledge Agreement, and delivered the same to the Company.

5.2. The Buyer shall have delivered the Purchase Price in accordance with
Section 1.2 above.

6. Conditions to the Buyer’s Obligation to Purchase. The obligation of the Buyer
hereunder to purchase the Securities at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Buyer’s sole benefit and
may be waived by the Buyer at any time in its sole discretion:

6.1. The Company shall have executed this Agreement and delivered the same to
the Buyer.

6.2. The Company shall have delivered to the Buyer the duly executed Note in
accordance with Section 1.2 above.

6.3. The Company shall have delivered to the Buyer a fully executed secretary’s
certificate evidencing the Company’s approval of the Transaction Documents
substantially in the form attached hereto as Exhibit M.

6.4. The Company shall have delivered to the Buyer a fully executed share
issuance resolution to be delivered to the Company’s transfer agent
substantially in the form attached hereto as Exhibit N.

6.5. The Company shall have delivered to the Buyer fully executed copies of all
other Transaction Documents required to be executed by the Company herein or
therein.

7. Reservation of Shares. At all times during which the Note is convertible, the
Company will reserve from its authorized and unissued Common Stock to provide
for the issuance of Common Stock upon the full conversion of the Note. The
Company will at all times reserve at least three times the number of shares of
Common Stock necessary to convert the total Outstanding Balance (as defined in
and determined pursuant to the Note) of the Note, but in any event not less than
50,000,000 shares of Common Stock shall be reserved at all times for such
purpose (the “Share Reserve”). The Company further agrees that it will
immediately add shares of Common Stock to the Share Reserve in increments of
5,000,000 shares as and when requested by the Buyer in writing from time to
time.

8. Governing Law; Miscellaneous. The provisions set forth in this Section 8
shall apply to this Agreement, as well as all other Transaction Documents as if
these terms were fully set forth therein.

8.1. Governing Law; Venue. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Subject to Section 8.2 below, each party hereto
hereby (a) consents to and expressly submits to the exclusive personal
jurisdiction of any state or federal court sitting in Salt Lake County, Utah in
connection with any dispute or proceeding arising out of or relating to this
Agreement, (b) agrees that all claims in respect of any such dispute or
proceeding may only be heard and determined in any such court, (c) expressly
submits to the exclusive venue of any such court for the purposes hereof, and
(d) waives any claim of improper venue and any claim or objection that such
courts are an inconvenient forum or any other claim or objection to the bringing
of any such proceeding in such jurisdictions or to any claim that such venue of
the suit, action or proceeding is improper.

5

 



8.2. Arbitration of Disputes. The parties shall submit all claims and disputes
arising under this Agreement or any other Transaction Document, other than
claims and disputes related to Calculations (as defined in the Note) and Payment
Defaults (as defined in the Note), to binding arbitration to be held in Salt
Lake County, Utah according to the then prevailing rules and procedures of the
American Arbitration Association, where the findings and decision of the
arbitrator shall be binding upon all parties to such dispute. All fees and costs
(including reasonable attorneys’ fees) incurred pursuant to the resolution of
any dispute to which this Section 8.2 applies shall be allocated to the losing
party. For the avoidance of doubt, this Section 8.2 shall not apply to Payment
Defaults under the Note.

8.3. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party. A signature delivered by
electronic means (i.e., by “pdf” signature) shall be deemed and original for all
purposes.

8.4. Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

8.5. Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the parties hereto.

8.6. Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (a) the date delivered, if delivered by personal
delivery as against written receipt therefor or by e-mail to an executive
officer, or by confirmed facsimile, (b) the fifth Trading Day after deposit,
postage prepaid, in the United States Postal Service by certified mail, or (c)
the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by ten (10) calendar days’ advance
written notice similarly given to each of the other parties hereto):

If to the Company:

 

Coates International, Ltd.

Attn: Barry C. Kaye, CFO

2100 Highway 34 & Ridgewood Road

Wall Township, NJ 07719



6

 

 

If to the Buyer:

 

Typenex Co-Investment, LLC

Attn: John Fife, President

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

With a copy to (which copy shall not constitute notice):

 

Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan K. Hansen

3051 West Maple Loop, Suite 325

Lehi, Utah 84043

 

8.7. Successors and Assigns. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by the Buyer hereunder
may be assigned by the Buyer to a third party, including its financing sources,
in whole or in part, but only with the prior written consent of the Company,
which consent shall not be unreasonably withheld. The Company may not assign its
rights or obligations under this Agreement or delegate its duties hereunder
without the prior written consent of the Buyer.

8.8. Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Buyer. The Company agrees to indemnify and hold harmless the Buyer
and all its officers, directors, employees, attorneys, and agents for loss or
damage arising as a result of or related to any breach or alleged breach by the
Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

8.9. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

8.10. Buyer’s Rights and Remedies Cumulative; Liquidated Damages. All rights,
remedies, and powers conferred in this Agreement and the Transaction Documents
on the Buyer are cumulative and not exclusive of any other rights or remedies,
and shall be in addition to every other right, power, and remedy that the Buyer
may have, whether specifically granted in this Agreement or any other
Transaction Document, or existing at law, in equity, or by statute; and any and
all such rights and remedies may be exercised from time to time and as often and
in such order as the Buyer may deem expedient. The parties agree that the amount
of damages for a breach by the Company of the Transaction Documents is difficult
to determine at this time and that the fees and charges included in the
Transaction Documents are a reasonable estimation of the amount of liquidated
damages for any such breach under the circumstances existing at the time this
Agreement is entered into and are not penalties. All fees and charges provided
for in the Transaction Documents are agreed to by the parties to be based upon
the obligations and the risks assumed by the parties as of the Closing Date. The
liquidated damages provisions of the Transaction Documents shall not limit or
preclude a party from pursuing any other remedy available in law or in equity;
provided, however, that the liquidated damages provided for in the Transaction
Documents are intended to be in lieu of actual damages.

7

 



8.11. Ownership Limitation. Notwithstanding anything to the contrary contained
in this Agreement or the other Transaction Documents, if at any time the Buyer
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause the Buyer (together with its
affiliates) to beneficially own a number of shares exceeding the Maximum
Percentage (as defined in the Note), then the Company must not issue to the
Buyer the shares that would cause the Buyer to exceed the Maximum Percentage.
For purposes of this Section, beneficial ownership of Common Stock will be
determined under the 1934 Act.

8.12. Attorneys’ Fees and Cost of Collection. In the event of any action at law
or in equity to enforce or interpret the terms of this Agreement or any of the
other Transaction Documents, the parties agree that the party who is awarded the
most money shall be deemed the prevailing party for all purposes and shall
therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by such prevailing party in connection with
the litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair a court’s power to award fees and expenses for
frivolous or bad faith pleading. If (a) the Note is placed in the hands of an
attorney for collection or enforcement prior to commencing legal proceedings, or
is collected or enforced through any legal proceeding, or the Buyer otherwise
takes action to collect amounts due under the Note or to enforce the provisions
of the Note; or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting the Company’s creditors’ rights and
involving a claim under the Note; then the Company shall pay the costs incurred
by the Buyer for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
without limitation, attorneys’ fees and disbursements.

8.13. Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.

8.14. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

8.15. Time of the Essence. Time is expressly made of the essence of each and
every provision of this Agreement and the other Transaction Documents.

[Remainder of page intentionally left blank; signature page to follow]

 



8

 



 

SUBSCRIPTION AMOUNT:

 

Principal Amount of Note:  $631,500.00         Initial Cash Purchase Price: 
$200,000.00 

  

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.



  BUYER:         Typenex Co-Investment, LLC       By: Red Cliffs Investments,
Inc., its Manager         By: /s/ John M. Fife     John M. Fife, President      
  COMPANY:       Coates International, Ltd.         By: /s/ Barry C. Kaye    
Barry C. Kaye     Chief Financial Officer

  

ATTACHED EXHIBITS: 

 



Exhibit A Note Exhibit B Pledge Agreement Exhibit C Allocation of Purchase Price
Exhibit D Secured Buyer Note #1 Exhibit E Secured Buyer Note #2 Exhibit F
Secured Buyer Note #3 Exhibit G Secured Buyer Note #4 Exhibit H Secured Buyer
Note #5 Exhibit I Secured Buyer Note #6 Exhibit J Secured Buyer Note #7 Exhibit
K Secured Buyer Note #8 Exhibit L Security Agreement Exhibit M Secretary’s
Certificate Exhibit N Share Issuance Resolution



 











 



[Signature page to Securities Purchase Agreement]

 



 



